DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souchkov (US 20110298745) in view of Mattice et al. (US 20090084612). 

As to claim 1, Souchkov discloses a touch sensor system comprising: 
a touch sensor (Fig. 5); 
5a drive-sense circuit (DSC) (Fig. 2(40a/50a)) operably coupled to the touch sensor ([0041]), wherein, when enabled (Fig. 9), the DSC is configured to: 
drive a first signal via a single line coupling to the touch sensor and simultaneously sense, via the single line, change of the first signal that is based on a second signal coupled to the touch sensor from a user that changes an electrical characteristic of the 10touch sensor ([0040] – [0041]); and 
process the first signal to generate a digital signal that is representative of the electrical characteristic of the touch sensor ([0035], [0041]); 
memory that stores operational instructions ([0026]); and 
a processing module operably coupled to the DSC and to the memory (Fig. 2, [0026] – [0027]).  
Souchkov does not specifically teach the second signal is uniquely associated with the user; wherein, when 15enabled, the processing module is configured to execute the operational instructions to: process the digital signal to identify the user; determine whether the user who is identified is a non-permitted user of the touch sensor system; and block interaction of the user with the touch sensor based on the user who is 20identified as being the non-permitted user of the touch sensor system. 
Mattice teaches the second signal is uniquely associated with the user ([0045]: identification (ID), [0097]);
wherein, when 15enabled, the processing module is configured to execute the operational instructions to: process the digital signal to identify the user (Figs. 1B-1C, [0040]: effectively detect the identity of a particular user, [0045], [0050]: a touch is effectively recognized to have been made by the identified user identified at the indicated location, [0053]); 
determine whether the user who is identified is a non-permitted user of the touch sensor system (Fig. 1D, Fig. 1E, [0041]: input entered by a non-user effectively ignored, [0045]: it is obvious that user without ID is not permitted, [0050]); and 
block interaction of the user with the touch sensor based on the user who is 20identified as being the non-permitted user of the touch sensor system (Fig. 1D, Fig. 1E(84-82), [0041]: input entered by a non-user effectively ignored, this is interpreted as ‘blocking interaction of a user’ who is not identified for lack of ID and not permitted, [0045], [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Souchkov’s touch sensor system by incorporating Mattice’s idea of identifying authorized user and ignoring non-user (without ID) in order to maintain confidentiality. 

As to claim 2, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein: the change of the first signal is also based on interaction of another user with the touch sensor that changes the electrical characteristic of the touch sensor (Mattice: Fig. 12, [0064]).  

As to claim 3, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein, when enabled, the processing module is configured to execute the operational instructions to: process the digital signal to detect interaction of another user with the touch sensor that also changes the electrical characteristic of the touch sensor (Souchkov: [0041], Mattice; Fig. 12, [0064]); and 
30facilitate execution of one or more operations associated with the interaction of the another user with the touch sensor while blocking the interaction of the user with the touch sensor based on the user who is identified as being the non-permitted user of the touch sensor system (Mattice: Fig. 1E(84-82), [0050]).  

As to claim 4, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1 further comprising: 
another touch sensor (Souchkov: Fig. 5); 
another DSC (Souchkov: Fig. 2(40b/50b)) operably coupled to the another touch sensor (Souchkov: [0041]), wherein, when enabled (Souchkov: Fig. 9), the another DSC is configured to: 
5drive another signal via another single line coupling to the another touch sensor and simultaneously sense, via the another single line, change of the another signal that is based interaction of another user with the another touch sensor that changes another electrical characteristic of the another touch sensor (Souchkov: [0040] – [0041]); and 
process the another signal to generate another digital signal that is 10representative of the another electrical characteristic of the another touch sensor (Souchkov: [0035], [0041]); wherein: 
when enabled (Mattice: Fig. 11), the processing module is configured to execute the operational instructions to: 
process the digital signal to detect the interaction of the another user with the touch sensor that changes the another electrical characteristic of the another touch sensor (Mattice: Figs. 1B-1D, [0040]: effectively detect the identity of a particular user, Fig. 12, [0045], [0064]); 15and 
facilitate execution of one or more operations associated with the interaction of the another user with the another touch sensor while blocking the interaction of the user with the touch sensor based on the user who is identified as being the non-permitted user of the touch sensor system (Mattice: Fig. 1D, Fig. 1E(84-82), [0041]: input entered by a non-user effectively ignored, this is interpreted as ‘blocking interaction of a user’ who is not identified for lack of ID and not permitted, [0045], [0050]).  
As to claim 5, Souchkov (as modified by Mattice) teach the touch sensor system of claim 4, wherein: the touch sensor system includes an in vehicle display within a vehicle; the user who is identified as being the non-permitted user of the touch sensor system is a driver of the vehicle (Mattice: Fig. 1E(84-82), [0050]); and 25the another user is a passenger of the vehicle (Mattice: Fig. 12, [0064]: touch detector 1522 can detect a touch by player seated in seat 1506; it is obvious that automobile seat can be treated as seat 1506).  

As to claim 6, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1 further comprising: another DSC (Souchkov: Fig. 2(40b/50b), wherein, when enabled, the another DSC is configured to couple the second signal to the user who is identified as being the non-permitted user of the touch 30sensor system via a DSC interface (Souchkov: [0041], Mattice: Fig. 1E(84-82), [0050]).  

As to claim 7, Souchkov (as modified by Mattice) teach the touch sensor system of claim 6, wherein the DSC interface includes at least one of a pen, an e-pen, a conductive mat, a seat, a seat belt, a cell phone, a smart phone, SGS00007-0386a key fob, a watch, an active wrist-band, a personal digital assistant (PDA), or a clip-on element (Mattice: [0064], [0079]).  

As to claim 8, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein touch sensor device includes a 5touchscreen, a pad device, a laptop, a cell phone, a smartphone, a whiteboard, an interactive display, a navigation system display, or an in vehicle display (Mattice: [0064], [0079]).  

As to claim 9, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein the touch sensor system includes at least one of: 10a touchscreen, a button, an electrode, an external controller, rows of electrodes, columns of electrodes, a matrix of buttons, or an array of buttons (Mattice: [0064], [0079]).  

As to claim 10, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein: the first signal includes a first frequency; and 15the second signal includes a second frequency that is different than the first frequency (Mattice: Fig. 1D(56), [0049]: change in the RF energy was detected for different user).  

As to claim 11, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein the second signal includes an Identifier (ID) code that is uniquely associated with the user (Mattice: Figs. 1B-1C, [0040]: effectively detect the identity of a particular user, Fig. 12, [0045], [0064]), and wherein, when enabled, 20the processing module is further configured to execute the operational instructions to process the ID code of the digital signal to identify the user (Mattice: Fig. 1E, [0050]).  

As to claim 12, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein the DSC further comprises: a power source circuit operably coupled to the touch sensor via the single line, 25wherein, when enabled, the power source circuit is configured to provide the first signal that includes an analog signal via the single line coupling to the touch sensor, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component (Mattice: [0053]: oscillator 310); and a power source change detection circuit operably coupled to the power source circuit, 30wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor; and generate the digital signal that is representative of the electrical characteristic of the touch sensor (Mattice: [0053] – [0054]).  

As to claim 13, Souchkov (as modified by Mattice) teach the touch sensor system of claim 12 further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor via the single line; and 5the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor to the at least one of the voltage reference and the 10current reference to produce the analog signal (Mattice: [0053]: comparator 304).  

As to claim 14, Souchkov discloses a touch sensor system comprising: 
a touch sensor (Fig. 5); 
a first drive-sense circuit (DSC) (Fig. 2(40a/50a)) operably coupled to the touch sensor ([0041]), wherein, when 15enabled (Fig. 9), the first DSC is configured to: 
drive a first signal via a single line coupling to the touch sensor and simultaneously sense, via the single line, change of the first signal that is based on a second signal coupled to the touch sensor from a user that changes an electrical characteristic of the touch sensor ([0040] – [0041]); and 
process the first signal to generate a digital signal that is representative of the electrical characteristic of the touch sensor ([0035], [0041]); 
a second DSC (Fig. 2(40b/50b)), wherein, when enabled, the second DSC is configured to couple the 25second signal to the user via a DSC interface (Fig. 9, [0041]); 
memory that stores operational instructions; and 
a processing module operably coupled to the first DSC (Fig. 2(40a/50a)), to the second DSC (Fig. 2(40b/50b)), and to the memory ([0026]).  
Souchkov does not explicitly teach the second signal is uniquely associated with the user, wherein the 20first signal includes a first frequency, and wherein the second signal includes a second frequency that is different than the first frequency; and wherein, when enabled, the processing module is configured to execute the operational instructions to: 30process the digital signal to identify the user; determine whether the user who is identified is a non-permitted user of the touch sensor system; and block interaction of the user with the touch sensor based on the user who is identified as being the non-permitted user of the touch sensor system.  
Mattice teaches the second signal is uniquely associated with the user ([0045]: identification (ID), [0097]), 
wherein the 20first signal includes a first frequency, and wherein the second signal includes a second frequency that is different than the first frequency (Fig. 1D(56), [0049]: change in the RF energy was detected for different user); and
wherein, when enabled (Fig. 11), the processing module is configured to execute the operational instructions to: 30process the digital signal to identify the user (Figs. 1B-1C, [0040]: effectively detect the identity of a particular user, [0045], [0050]: a touch is effectively recognized to have been made by the identified user identified at the indicated location, [0053]); 
determine whether the user who is identified is a non-permitted user of the touch sensor system (Fig. 1D, Fig. 1E, [0041]: input entered by a non-user effectively ignored, [0045]: it is obvious that user without ID is not permitted, [0050]); and 
block interaction of the user with the touch sensor based on the user who is identified as being the non-permitted user of the touch sensor system (Fig. 1D, Fig. 1E(84-82), [0041]: input entered by a non-user effectively ignored, this is interpreted as ‘blocking interaction of a user’ who is not identified for lack of ID and not permitted, [0045], [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Souchkov’s touch sensor system by incorporating Mattice’s idea of identifying authorized user and ignoring non-user (without ID) in order to maintain confidentiality. 

As to claim 15, Souchkov (as modified by Mattice) teach the touch sensor system of claim 14 further comprising: 
another touch sensor (Souchkov: Fig. 5); 
another DSC (Souchkov: Fig. 2(40b/50b)) operably coupled to the another touch sensor (Souchkov: [0041]), wherein, when enabled (Souchkov: Fig. 9), the another DSC is configured to: 
5drive another signal via another single line coupling to the another touch sensor and simultaneously sense, via the another single line, change of the another signal that is based interaction of another user with the another touch sensor that changes another electrical characteristic of the another touch sensor (Souchkov: [0040] – [0041]); and 
process the another signal to generate another digital signal that is 10representative of the another electrical characteristic of the another touch sensor (Souchkov: [0035], [0041]); wherein: 
when enabled (Mattice: Fig. 11), the processing module is configured to execute the operational instructions to: 
process the digital signal to detect the interaction of the another user with the touch sensor that changes the another electrical characteristic of the another touch sensor (Mattice: Figs. 1B-1D, [0040]: effectively detect the identity of a particular user, Fig. 12, [0045], [0064]); 15and 
facilitate execution of one or more operations associated with the interaction of the another user with the another touch sensor while blocking the interaction of the user with the touch sensor based on the user who is identified as being the non-permitted user of the touch sensor system (Mattice: Fig. 1D, Fig. 1E(84-82), [0041]: input entered by a non-user effectively ignored, this is interpreted as ‘blocking interaction of a user’ who is not identified for lack of ID and not permitted, [0045], [0050]).  

As to claim 16, Souchkov (as modified by Mattice) teach the touch sensor system of claim 15, wherein: the touch sensor system includes an in vehicle display within a vehicle; the user who is identified as being the non-permitted user of the touch sensor system 25is a driver of the vehicle (Mattice: Fig. 1E(84-82), [0050]); and the another user is a passenger of the vehicle (Mattice: Fig. 12, [0064]: touch detector 1522 can detect a touch by player seated in seat 1506; it is obvious that automobile seat can be treated as seat 1506).  

As to claim 17, Souchkov (as modified by Mattice) teach the touch sensor system of claim 14, wherein the DSC interface includes at least one of a pen, an e-pen, a conductive mat, a seat, a seat belt, a cell phone, a smart phone, 30a key fob, a watch, an active wrist-band, a personal digital assistant (PDA), or a clip-on element (Mattice: [0064], [0079]).  

As to claim 18, Souchkov (as modified by Mattice) teach the touch sensor system of claim 14, wherein touch sensor device includes a touchscreen, a pad device, a laptop, a cell phone, a smartphone, a whiteboard, an interactive display, a navigation system display, or an in vehicle display (Mattice: [0064], [0079]).  

As to claim 519, Souchkov (as modified by Mattice) teach the touch sensor system of claim 14, wherein the DSC further comprises: a power source circuit operably coupled to the touch sensor via the single line, wherein, when enabled, the power source circuit is configured to provide the first signal that includes an analog signal via the single line coupling to the touch sensor, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating 10component (Mattice: [0053]: oscillator 310); and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor; and 15generate the digital signal that is representative of the electrical characteristic of the touch sensor (Mattice: [0053] – [0054]).  

As to claim 20, Souchkov (as modified by Mattice) teach the touch sensor system of claim 19 further comprising: the power source circuit including a power source to source at least one of a voltage 20or a current to the touch sensor via the single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the 25current provided to the touch sensor to the at least one of the voltage reference and the current reference to produce the analog signal (Mattice: [0053]: comparator 304).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628